EXHIBIT STOCK PURCHASE AGREEMENT THIS STOCK PURCHASE AGREEMENT (the “Agreement”) is made and entered into as of this 5thday of March, 2010 (the “Effective Date”), by and between Theodore C. Jacoby, Jr. and EAU Technologies, Inc., a Delaware corporation (the “Corporation”). W I T N E S E T H: WHEREAS, the Corporation desires to sell to Theodore C. Jacoby, Jr.(the “Purchaser”), and Purchaser desires to purchase from the Corporation, a total of 100,000 shares of the Common Stock of the Corporation at a purchase price of $1.00 per share upon the terms and conditions set forth in this Agreement. NOW, THEREFORE, in consideration of the mutual covenants and agreements herein contained, and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto agree as follows: 1.Purchase and Sale of Shares.Subject to the terms of this Agreement, the Corporation hereby agrees to sell to Purchaser, and Purchaser herby agrees to purchase from the Corporation a total of 100,000 unregistered shares of the Common Stock of the Corporation (the “Purchased Shares”) at a purchase price of $1.00 per share. 2.Purchase Price; Issuance of Shares.The aggregate cash consideration for the Purchased
